     Case 2:20-cv-01748-TLN-KJN Document 35 Filed 02/11/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    HUNG M. NGUYEN,                                   No. 2:20-cv-01748-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    CACHE CREEK CASINO RESORT,
15                       Defendant.
16

17          This matter is before the Court on Plaintiff Hung M. Nguyen’s (“Plaintiff”) Motion for

18   Reconsideration of the magistrate judge’s September 4, 2020 Order (ECF No. 5) denying

19   Plaintiff’s request to utilize the Court’s electronic filing services. (ECF No. 17.) For the reasons

20   set forth below, Plaintiff’s Motion is DENIED.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        1
     Case 2:20-cv-01748-TLN-KJN Document 35 Filed 02/11/21 Page 2 of 4


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff, proceeding pro se, initiated this action on August 31, 2020. (ECF No. 1.)

 3   Concurrently with his Complaint, Plaintiff filed a “Motion of Stipulation to the Court to Grant

 4   EFiling Access as Plaintiff as Pro Per Se in This Subject Matter,” in which he sought the

 5   magistrate judge’s permission under Local Rule 133(b)(2) to utilize the Court’s electronic case

 6   management/filing system (“CM/ECF”) for his filings. (ECF No. 3.) On September 4, 2020, the

 7   magistrate judge construed Plaintiff’s motion as a “Request to File Electronically” and denied

 8   Plaintiff’s Request. (ECF No. 5.) In response, Plaintiff filed a Notice of Appeal of the magistrate

 9   judge’s order. (ECF No. 7.) The Ninth Circuit dismissed Plaintiff’s appeal on October 15, 2020,

10   due to lack of jurisdiction. (ECF No. 16.) On October 29, 2020, Plaintiff filed the instant Motion

11   for Reconsideration. (ECF No. 17.)

12          II.     STANDARD OF LAW

13          A party may object to a non-dispositive pretrial order of a magistrate judge within 14 days

14   after service of the order. See Fed. R. Civ. P. 72(a). The magistrate judge’s order will be upheld

15   unless it is “clearly erroneous or contrary to law.” See id.; 28 U.S.C. § 636(b)(1)(A). The

16   objecting party has the burden of showing that the magistrate judge’s ruling is clearly erroneous

17   or contrary to law. In re eBay Seller Antitrust Litig., No. C-07-1882-JF (RS), 2009 WL 3613511,

18   at *1 (N.D. Cal. Oct. 28, 2009). “A party seeking reconsideration must set forth facts or law of a

19   strongly convincing nature to induce the court to reverse a prior decision.” Martinez v. Lawless,

20   No. 1:12-cv-01301-LJO-SKO (PC), 2015 WL 5732549, at *1 (E.D. Cal. Sept. 29, 2015) (citing
21   Kern-Tulare Water Dist. v. City of Bakersfield, 634 F. Supp. 656, 665 (E.D. Cal. 1986), aff’d in

22   part and rev’d in part on other grounds, 828 F.2d 514 (9th Cir. 1987)).

23          Under the “clearly erroneous” standard, the district court may only set aside the magistrate

24   judge’s factual determinations if it is left with a “definite and firm conviction that a mistake has

25   been committed.’” See id. at *1; see also E.E.O.C. v. Peters’ Bakery, 301 F.R.D. 482, 484 (N.D.

26   Cal. 2014) (quoting Burdick v. C.I.R., 979 F.2d 1369, 1370 (9th Cir. 1992)). “Thus, review under
27   the ‘clearly erroneous’ standard is significantly deferential.’” Concrete Pipe and Products of

28   Cal., Inc. v. Constr. Laborers Pension Tr. for S. Cal. (Concrete Pipe), 508 U.S. 602, 623 (1993).

                                                        2
     Case 2:20-cv-01748-TLN-KJN Document 35 Filed 02/11/21 Page 3 of 4


 1          The magistrate’s legal conclusions are reviewed de novo. See Bhan v. NME Hospitals,

 2   Inc., 929 F.2d 1404, 1414 (9th Cir. 1991). “An order is contrary to law when it fails to apply or

 3   misapplies relevant statutes, case law, or rules of procedure.” Cochran v. Aguirre, No. 1:15-cv-

 4   01092-AWI-SAB (PC), 2017 WL 2505230, at *1 (E.D. Cal. Jun. 9, 2017). However, the district

 5   court “may not simply substitute its judgment for that of the deciding court.” Grimes v. City and

 6   County of S.F., 951 F.2d 236, 241 (9th Cir. 1991). Rather, “a magistrate judge’s decision is

 7   contrary to law only where it runs counter to controlling authority.” Pall Corp. v. Entegris, Inc.,

 8   655 F. Supp. 2d 169, 172 (E.D. N.Y. 2008). Consequently, “a magistrate judge’s order simply

 9   cannot be contrary to law when the law itself is unsettled.” Id.

10          III.    ANALYSIS

11          Local Rule 133(b)(2) provides that, absent special permission from the assigned district

12   judge or magistrate judge, all parties appearing pro se are prohibited from utilizing the electronic

13   filing system and must instead file and serve paper documents pursuant to the Federal Rules of

14   Civil Procedure and Local Rules. E.D. Cal. L.R. 133(b)(2). In his Request to File Electronically,

15   Plaintiff — appearing pro se — requested the magistrate judge’s permission to utilize the Court’s

16   electronic filing system but provided no explanation or argument in support of his request to be

17   granted an exception to the general rule. (See generally ECF No. 3.) In the September 4, 2020

18   Order, the magistrate judge denied Plaintiff’s Request on the basis that Plaintiff failed to provide

19   any good cause for deviance from Local Rule 133(b)(2). (ECF No. 5 at 2.) Plaintiff appears to

20   seek reconsideration of this Order on the basis that he has a fundamental right to utilize the
21   Court’s electronic filing system under Article I of the U.S. Constitution and various federal laws.

22   (See ECF No. 17 at 3–4.)

23          As an initial matter, the Court notes Plaintiff’s Motion is untimely and may be denied on

24   this basis alone. See Fed. R. Civ. P. 72(a). Nonetheless, Plaintiff’s Motion additionally fails

25   because he provides no legal argument or relevant controlling authority in support of his

26   contentions. Instead, Plaintiff merely cites the text of various provisions of the U.S. Code without
27   providing any context for his references and without demonstrating their applicability to the

28   instant matter. (See ECF No. 17 at 3–4.) This is insufficient to satisfy the high burden of

                                                        3
     Case 2:20-cv-01748-TLN-KJN Document 35 Filed 02/11/21 Page 4 of 4


 1   establishing the “clearly erroneous” standard required to set aside a magistrate judge’s ruling. See

 2   E.E.O.C., 301 F.R.D. at 484; Concrete Pipe, 508 U.S. at 623.

 3          In sum, Plaintiff has not shown that the magistrate judge’s denial of his Request to File

 4   Electronically was clearly erroneous or contrary to law. In re eBay Seller Antitrust Litig., 2009

 5   WL 3613511, at *1; Martinez, 2015 WL 5732549, at *1. Therefore, the magistrate judge’s

 6   September 4, 2020 Order (ECF No. 5) is affirmed and Plaintiff’s Motion for Reconsideration is

 7   DENIED.

 8          IV.     CONCLUSION

 9           For the foregoing reasons, Plaintiff’s Motion for Reconsideration (ECF No. 17) is hereby

10   DENIED.

11          IT IS SO ORDERED.

12   DATED: February 10, 2021

13

14

15                                                    Troy L. Nunley
                                                      United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       4
